DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election without traverse of Group I (claims 1-14) in the reply filed on 1/11/2021 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/11/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gabrielson et al (US 2015/0101379 A1). 

Regarding claim 1, Gabrielson et al discloses a fertilizer particle 
(urea-nitrogen stabilizer composition [0014] that is a granule [0112, line 1-4])
comprising a powder composition distributed within a solid urea matrix 
(Gabrielson et al teaches the composition comprises (a) urea and (b) a nitrogen stabilizer composition [0015-0016] wherein (b) is mixed into (a) [0017, lines 1-3]; although Gabrielson et al does not explicitly describe (b) to be a powder composition, the components of (b) includes a solid carrier [0017, lines 4 and 8] that is in powder form [0084, lines 1-3]),
wherein the powder composition comprises a filler 
(see Gabrielson et al disclosing the nitrogen stabilizer composition (b) comprises solid carriers that include grain flour, clay and silica via diatomaceous earth [0084, lines 9-13] which exemplify filler materials as defined in the instant claim 6 ),
and at least one of a urease inhibitor and a nitrification inhibitor
(see Gabrielson et al teaching the nitrogen stabilizer composition (b) comprises a  urease and a nitrification inhibitor [0016])
and wherein the urease inhibitor or nitrification inhibitor is less than 20 wt% of the powder composition
(see Gabrielson et al teaching the urease inhibitor is up to 0.2 wt% [0054, last two lines] and the nitrification inhibitor is up to 2 wt% [0058, lines  11] of the composition).

Regarding claim 2, Gabrielson et al discloses the fertilizer particle of claim 1, wherein the urease inhibitor is less than 5 wt% of the powder composition and the nitrification inhibitor is less than 10 wt% of the powder composition 
(see Gabrielson et al teaching the urease inhibitor is up to 0.2 wt% [0054, last two lines] and the nitrification inhibitor is up to 2 wt% [0058, lines  11] of the composition).

Regarding claim 5, Gabrielson et al discloses the fertilizer particle of claim 1, wherein the urease inhibitor is N-(n-butyl) thiophosphoric triamide (NBTPT) [0052, last 3 lines] and the nitrification inhibitor is dicyandiamide (DCD) [0056, lines 4-5].  

Regarding claim 6, Gabrielson et al discloses the fertilizer particle of claim 1,wherein the filler comprises one or more of silica, dried distillers grains with solubles (DDGS), kaolin, bentonite, rice husk, plaster of Paris, flour, biodegradable bleached wheat flour, starch, or gluten 
(see Gabrielson et al disclosing the nitrogen stabilizer composition (b) comprises solid carriers that include grain flour, clay and silica via diatomaceous earth [0084, lines 9-13]; Gabrielson et al also discloses mixing additional components such as kaolinite [0092] into the solid carrier [0095]).

Regarding claim 7, Gabrielson et al discloses the fertilizer particle of claim 1, wherein the powder composition further comprises a pH buffering agent comprising one or more of Na2CO3 or K2CO3 (see Gabrielson et al at [0091] teaching pH buffering agents such as potassium bicarbonate, sodium carbonate).  

Regarding claim 8, Gabrielson et al discloses the fertilizer particle of claim 1, wherein the particle is substantially homogeneous [0107].  

Regarding claim 9, Gabrielson et al discloses the fertilizer particle of claim 1, wherein the particle has a diameter of about 2 to 4 mm [0155, lines 1-2].

Regarding claim 11, Gabrielson et al disclose the fertilizer particle of claim 1, wherein less than 20 wt% of nitrogen in the fertilizer particle is lost via ammonia volatilization after being exposed to Greenville soil for 20 days 
(Gabrielson et al shows results from ammonia volatility studies in Figures 7B [0225] wherein after 480 hours (or 20 days), the percent nitrogen volatized was under 20% for the DCD+NBPT urea granules; further the limitation of exposing the fertilizer to Greenville soil specifically does not impart any structural features to the fertilizer product and is considered intended use).

Regarding claim 12, Gabrielson et al disclose the fertilizer particle of claim 1, wherein the fertilizer particle has at least 90% of the urease inhibitor remaining after storing the particle at 22 °C for 30 days in a sealed container 
(see Gabrielson et al at [pg. 19, Table 2, column “t=32 d”] showing storage stability results at 22°C after storing the compositions in well-sealed containers for 32 days; in order from top to bottom samples exhibited 14%, 7%, 6.8%, and 5% loss; the last two samples which used the NBPT+DCD combination of the claimed invention retained 93-95% of the urease inhibitor, thus reading on the “at least 90%” of the claimed limitation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gabrielson et al (US 2015/0101379 A1) as evidenced by Taylor (“All You Need to Know About Soils”, 2017, accessed from bobvila.com), Manic Organic (“Diatomaceous Earth”, 2021, accessed from manicorganicsa.com) and Hendrickson et al (“Metabolism of the Urease Inhibitor NBPT in Soils”, 1993, Soil Biology and Biochemistry, vol. 25, issue 11, pg. 1613), regarding claim 3. 

Regarding claim 3, Gabrielson et al discloses the fertilizer particle of claim 1, but does not explicitly define wherein the filler is between 10 and 99 wt% of the powder composition and is further defined as an anti-degradation agent. 
However, Gabrielson et al does disclose 92 to 98 wt% urea ([0047, lines 14-16]), which is part (a) of the total composition. Thus, part (b), the equivalent to the powder composition, can  ([0054, lines 12-15] and [0056, lines 4-5]). Therefore, up to about 6 wt% of the 8 wt% of part (b) comprises the solid carrier, the equivalent to the filler. As a result, it would be within reason to expect the solid carrier to comprise up to 75% of the part (b), which is within the claimed limit. 
Further, although Gabrielson et al does not specifically define the solid carrier to be an “anti-degradation agent”, the components of the solid carrier such as clay and diatomaceous earth [0084] are alkaline (see supporting evidence Taylor at [para 2] and Manic Organic at [para 3], respectively) and it is well known in the art that NBPT degrades under acidic conditions (see Hendrickson et al at lines 6-7). Thus, the alkaline solid carrier components as taught by Gabrielson et al are capable of raising the pH which would minimize NBPT degradation, therefore reading on the claimed limitation. 

Regarding claim 4, Gabrielson et al discloses the fertilizer particle of claim 1,  wherein the powder composition is between 2 and 8 wt% of the particle 
(Gabrielson et al discloses the granular composition comprises (a) urea and (b) a nitrogen stabilizer composition [0015-0016], wherein the urea is about 90-99 wt% of the total composition [0058, last 3 lines]; thus, although Gabrielson et al does not explicitly detail the remainder composition of (b), one of ordinary skill in the art would expect (b) to be within 1-10 wt% of the total composition, thereby reading on an overlapping range of the claimed invention). 

Regarding claim 10, Gabrielson et al disclose the fertilizer particle of claim 1, wherein the particle comprises 
92 to 98 wt% urea ([0047, lines 14-16]), 
0.05 to 0.11 wt% NBTPT ([0054, lines 12-15]), 
0.5 to 2 wt% DCD  
(see Gab teaching 0.5-2 wt% nitrification inhibitors at [0058, lines 6-11], which includes DCD [0056, lines 4-5]), 
2 to 8 wt% pH buffering agent and 2 to 8 wt% filler 
(see Gab teaching the urea-nitrogen stabilizer composition includes a pH control agent [0087, line 5] and solid carriers that are diatomaceous earth (silica), grain flour or clay [0084] which reads on fillers as defined in claim 6; although Gab does not explicitly disclose the amounts of the buffering agent and filler, it is expected that with 92-98 wt% urea all other components equal 2-8 wt%, of which up to 0.55-2.11 wt% can be inhibitors; thus one of ordinary skill in the art would expect the remaining components that include buffering agent and filler to be in the range of 1.45-7.45 wt% total, which is an overlapping range of the claimed invention. 

Regarding claim 14, Gabrielson et al discloses a fertilizer particle 
(urea-nitrogen stabilizer composition [0014] that is a granule [0112, line 1-4])
comprising a powder composition distributed within a solid urea matrix 
(Gabrielson et al teaches the composition comprises (a) urea and (b) a nitrogen stabilizer composition [0015-0016] wherein (b) is mixed into (a) [0017, lines 1-3]; although Gabrielson et al does not explicitly describe (b) to be a powder composition, the components of (b) includes a solid carrier [0017, lines 4 and 8] that is in powder form [0084, lines 1-3]  are in powder form),
wherein the powder composition comprises a filler 
(see Gabrielson et al disclosing the nitrogen stabilizer composition (b) comprises solid carriers that include grain flour, clay and silica via diatomaceous earth [0084, lines 9-13] which exemplify filler materials as defined in the instant claim 6 ),
and NBPT that is less than 5 wt% of the powder composition
(see Gabrielson et al teaching the nitrogen stabilizer composition (b) comprises a  urease inhibitor [0016] that is NBPT [0052, last 3 lines] in amounts up to 0.2 wt% [0054, last two lines]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gabrielson et al (US 2015/0101379 A1) in view of Engel et al (“Degradation of the Urease Inhibitor NBPT as Affected by Soil pH”, 2015, Soil Science Society of America Journal, vol. 79, issue 6). 

Regarding claim 13, Gabrielson et al discloses the fertilizer particle of claim 1, but does not explicitly mention wherein the ratio between the NBPT product and n-butylamine is 30:1 to 15:1  (or equivalently, 3.3-6.6% n-butylamine is present in the NBPT). 
However, Engel et al teaches n-butylamine is a primary reaction product in NBPT degradation [abstract, last three lines] and Gabrielson et al acknowledges industrial grade NBPT can include impurities in amounts of about 3%, 4%, 5% and 6 wt% depending on method of synthesis and purification [0053]. Gabrielson et al also discloses less pure NBPT can lead to 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce impurities such as n-butylamine to concentrations of 3-6 wt% in order to reduce degradation thus improving storage and handling of fertilizer comprising NBPT [0224].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GARLEY whose telephone number is (571)272-4674.  The examiner can normally be reached on Monday - Friday 8:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER SMITH can be reached on 5712703599.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/AMANDA GARLEY/            Examiner, Art Unit 1731                                                                                                                                                                                            




/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731